DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-16 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, 12 and 15 of U.S. Patent No. 11,204,458 B2, hereinafter referred to as Pat’458. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, Pat’458 teaches a wide-area waveguide illumination system, comprising:
a plurality of compact solid-state light sources arranged into one or more linear arrays (see lines 2-3 of claim 1 of Pat’458);
an optical waveguide comprising a thin sheet of an optically transmissive material which is optically coupled to the plurality of compact solid-state light sources and configured to distribute light from a first broad-area surface and an opposing second broad-area surface (see lines 4-9 of claim 1 of Pat’458);
a light extraction pattern formed in the first broad-area surface and defining a plurality of light extraction areas alternating with separation areas (see lines 10-14 claim 1 of Pat’458); and
a light distributing grid panel positioned parallel to the thin sheet of an optically transmissive material and comprising a plurality of transverse walls defining a plurality of openings configured for transmitting light (see lines 15-21 of claim 1 of Pat’458),
wherein at least one of the plurality of light extraction areas is disposed in registration with one of the plurality of openings, and wherein at least one of the separation areas Is disposed in registration with one of the plurality of transverse walls (see lines 15-28 of claim 1 of Pat’458).
Regarding claim 2 of the instant application, claim 1 of Pat’458 teaches  the wide-area waveguide illumination system of claim 1, further comprising a reflective surface positioned over an area of the first or second broad-area surfaces and covering at least one of the plurality of light extraction areas (see lines 22-28 of claim 1 of Pat’458).
Regarding claim 6 of the instant application, claim 15 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, further comprising a shallow rectangular enclosure having an opening on one side and at least partially enclosing the thin sheet of an optically transmissive material and the plurality of compact solid-state light sources, and the light distributing grid panel, wherein the light distributing grid panel is flush mounted within the opening (see lines 1-6 of Pat’458).

Regarding claim 7 of the instant application, Claim 15 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, further comprising a shallow rectangular enclosure defining an opening on at least one side and at least partially enclosing the light guiding sheet and the plurality of compact solid-state light sources, wherein the light distributing grid panel is flush mounted within the opening (see lines 1-6 of claim 15 of Pat’458).
Regarding claim 8 of the instant application, claim 2 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein length and width dimensions of the thin sheet of an optically transmissive material approximate respective length and width dimensions of the light distributing grid panel.
Regarding claim 9 of the instant application, claim 3 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein an area of at least one of the plurality of light extraction areas is at least 1.5 times less than an entrance aperture of at least one of the plurality of openings (see claim 3, lines 1-4 of Pat’458).
Regarding claim 10 of the instant application, claim 4 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the transverse walls has a taper with a wider portion facing the optical waveguide and a narrower portion facing away from the optical waveguide (see lines 1-4 of claim 4 of Pat
Regarding claim 11 of the instant application, claim 5 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the transverse walls has a specularly reflective surface finish (see lines 1-3 of claim 5 of Pat’458).
Regarding claim 12 of the instant application, claim 6 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the transverse walls has a diffusely reflective surface finish (see lines 1-3 of claim 6 of Pat’458).
Regarding claim 13 of the instant application, claim 8 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein the optical waveguide is configured to output at least 30% of a total emitted light towards the light distributing grid panel and output at least 30% of the total emitted light away from the light distributing grid panel (see lines 1-6 of claim 8 of Pat’458).
Regarding claim 14 of the instant application, claim 9 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein the light distributing grid panel is configured to intercept and redirect a first portion of incident light and transmit a second portion of the incident light emitted without redirection (see lines 1-5 of claim 9 of Pat’458).
Regarding claim 15 of the instant application, claim 11 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the light extraction areas comprises a plurality of discrete surface relief structures separated from one another by smooth surface portions of the thin sheet of an optically transmissive material (see lines 1-3 of claim 11 of Pat’458).
Regarding claim 16 of the instant application, claim 12 of Pat’458 teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the light extraction areas comprises a plurality of discrete surface relief structures separated from one another by smooth surface portions of the thin sheet of an optically transmissive material, and wherein at least one of the discrete surface relief structures is formed by at least one layer of an optically transmissive light scattering material (see lines 1-7 of claim 12 of Pat’458).
	Regarding claim 20 of the instant application, claim 1 of Pat’458 teaches a wide-area waveguide illumination system, comprising:
an optical waveguide comprising a thin sheet of an optically transmissive material and configured to distribute light from a first broad-area surface and an opposing second broad-area surface (see lines 4-9 of claim 1 of Pat’458);
a plurality of compact solid-state light sources arranged into one or more linear arrays and optically coupled to an edge of the optical waveguide (see lines 2-3 of claim 1 of Pat’458);
a light extraction pattern formed in the first broad-area surface and defining a plurality of light extraction areas alternating with separation areas (see lines 10-14 of Pat’458); and
a light distributing grid panel positioned parallel to the thin sheet of an optically transmissive material and comprising a plurality of transverse walls defining a plurality of openings configured for transmitting light, wherein at least one of the plurality of light extraction areas is disposed in registration with one of the plurality of openings, and wherein at least one of the separation areas Is disposed in registration with one of the plurality of transverse walls (see lines 15-28 of claim 1 of Pat’458).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin et al. (US 5,149,191) in view of Akashi et al. (US 5,662,403).
Regarding claim 1, Lewin et al. teaches a wide-area waveguide illumination system, comprising:
a compact solid-state light source (25) arranged into one or more linear arrays;
an optical waveguide (35; see at least figure 7) comprising a thin sheet of an optically transmissive material which is optically coupled to the compact solid-state light source (25) and configured to distribute light from a first broad-area surface and an opposing second broad-area surface;
a light extraction pattern (37, 38, 39; see at least figure 5 and 7; see column 7, lines 11-33) formed in the first broad-area surface and defining a plurality of light extraction areas (see at least figures 4, 5 and 7) alternating with separation areas (see at least figure 4 where separation areas are shown); and
a light distributing grid panel (see at least figure 4) positioned parallel to the thin sheet of an optically transmissive material (35) and comprising a plurality of transverse walls defining a plurality of openings configured for transmitting light (see openings in at least figure 4),
wherein at least one of the plurality of light extraction areas is disposed in registration with one of the plurality of openings (see at least figure 4 where extraction features 40, 38, 37 and 39 are in registration with the plurality of openings), and wherein at least one of the separation areas Is disposed in registration with one of the plurality of transverse walls (see at least figure 4 where separation areas is disposed in registration with the walls 21).
Lewin et al. does not explicitly teach a plurality of compact solid-state light
sources arranged into one or more linear arrays.
Akashi et al. teach an illumination apparatus comprising a plurality of light
sources (18) arranged in a linear array (See arrangement of light source 18 in at least
figure 4B; see column 12 where the fluorescent lamps can be replaced with LEDs and other light sources).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the illumination system of Lewin et al. to include a
plurality of solid-state light sources as taught by Akashi et al. as an alternative design
choice to achieve a desired illumination output from the illumination system.
Regarding claim 2, Lewin et al. modified by Akashi et al. teach the wide-area waveguide illumination system of claim 1, further comprising a reflective surface (see at least figures 4 and 7) positioned over an area of the first or second broad-area surfaces and covering at least one of the plurality of light extraction areas (see at least figure 7 where light is reflected).
Regarding claim 3, Lewin et al. further teaches the wide-area waveguide illumination system further comprising a reflective surface positioned over an area of the first or second broad-area surfaces (see at least figure 4, column 4, lines 5-10 where rectangular housing is disclosed), and a relatively shallow housing comprising a metallic material  (see at least figure 4).
Lewin does not explicitly teach a plurality of solid state light sources.
Akashi et al. teach an illumination apparatus comprising a plurality of light
sources (18) arranged in a linear array (see arrangement of light source 18 in at least
figure 4B; see column 12 where the fluorescent lamps can be replaced with LEDs and
other light sources).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the illumination system of Lewin et al. to include a
plurality of solid-state light sources as taught by Akashi et al. as an alternative design
choice to achieve a desired illumination output from the illumination system.
Regarding claim 6, Lewin further teaches the wide-area waveguide illumination system further comprising a shallow rectangular enclosure (see column 6, lines 5-10 where housing is rectangular) having an opening on one side and at least partially enclosing the thin sheet of an optically transmissive material and the compact solid-state light source (25), and the light distributing grid panel (see at least figure 4), wherein the light distributing grid panel is flush mounted within the opening (see at least figure 4).
Lewin does not explicitly teach a plurality of solid state light sources.
Akashi et al. teach an illumination apparatus comprising a plurality of light
sources (18) arranged in a linear array (see arrangement of light source 18 in at least figure 4B; see column 12 where the fluorescent lamps can be replaced with LEDs and other light sources).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the illumination system of Lewin et al. to include a
plurality of solid-state light sources as taught by Akashi et al. as an alternative design
choice to achieve a desired illumination output from the illumination system.
Regarding claim 7, Lewin further teaches the wide-area waveguide illumination system of claim 1, further comprising a shallow rectangular enclosure (see column 6, lines 5-10 where housing is rectangular) defining an opening on at least one side and at least partially enclosing the light guiding sheet (35; see at least figure 4) and the compact solid-state light source, wherein the light distributing grid panel is flush mounted within the opening (see at least figure 4).
Lewin does not explicitly teach a plurality of solid state light sources.
Akashi et al. teach an illumination apparatus comprising a plurality of light
sources (18) arranged in a linear array (see arrangement of light source 18 in at least figure 4B; see column 12 where the fluorescent lamps can be replaced with LEDs and other light sources).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the illumination system of Lewin et al. to include a
plurality of solid-state light sources as taught by Akashi et al. as an alternative design
choice to achieve a desired illumination output from the illumination system.
Regarding claim 8, Lewin further teaches the wide-area waveguide illumination system of claim 1, wherein length and width dimensions of the thin sheet of an optically transmissive material (35; see at least figure 4) approximate respective length and width dimensions of the light distributing grid panel (21; see at least figure 4).
Regarding claim 10, Lewin further teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the transverse walls (21; see at least figure 4) has a taper with a wider portion facing the optical waveguide (35; See at least figure 4 where 21 has a wider portion facing the sheet 35) and a narrower portion facing away from the optical waveguide (bottom portion of 21 facing away from 35; see at least figure 4).
Regarding claim 11, Lewin further teaches the wide-area waveguide illumination system of claim 1, wherein at least one of the transverse walls has a specularly reflective surface finish (see column 6, lines 10-15 where specular materials to reflect light rays from lamp 25 is disclosed).
Regarding claim 12, Lewin modified by Akashi et al. teaches the wide-area waveguide illumination system of claim 1, Lewin further teaches wherein at least one of the transverse walls has a diffusely reflective surface finish (see column 8, lines 38-57 where diffuser can be overlaid on louver 21).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (US 2007/0035680 A1) in view of Saitoh et al. (US 2010/0007818 A1).
Regarding claim 20,  Watanuki et al. teach a wide-area waveguide illumination system, comprising:
an optical waveguide (22; see at least figure 2 and paragraph [0070]) comprising a thin sheet of an optically transmissive material and configured to distribute light from a first broad-area surface and an opposing second broad-area surface;
a compact solid-state light source (23) arranged into one or more linear arrays and optically coupled to an edge of the optical waveguide (22; see at least figure 2) ;
a light extraction pattern (27; paragraph [0070] and at least figure 2) formed in the first broad-area surface and defining a plurality of light extraction areas alternating with separation areas (see at least figure 6c where 27 is positioned in alternating separation areas); and
a light distributing grid panel positioned parallel to the thin sheet of an optically transmissive material and comprising a plurality of transverse walls defining a plurality of openings configured for transmitting light (see at least figures 6C),
wherein at least one of the plurality of light extraction areas is disposed in registration with one of the plurality of openings, and wherein at least one of the separation areas Is disposed in registration with one of the plurality of transverse walls (see at least figures 6C where 27 is in registration with openings 29).
Watanuki et al. do not explicitly teach a plurality of compact solid-state light
sources arranged into one or more linear arrays.
Saitoh et al. teach an illumination apparatus comprising a light guide (3) and a
plurality of light sources (2) arranged in a linear array (see arrangement of light source 2
in at least figure 2 and 4).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the illumination system of Watanuki et al. to include a
plurality of solid-state light sources as taught by Saitoh et al. as an alternative design
choice to achieve a desired illumination output from the illumination system.
Allowable Subject Matter
Claims 4, 5, 9, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites, inter alia, further comprising an optically transmissive light diffusing sheet positioned over an area of the light distributing grid panel, and an opaque housing at least partially covering the plurality of compact solid-state light sources and having a depth dimension which is less than a length dimension by at least 2.5 times.
Claim 5 recites, inter alia, further comprising a light diffusing sheet positioned over an area of the light distributing grid panel, and further comprising an opaque housing at least partially covering the plurality of compact solid- state light sources and having a depth dimension which is less than each of length and width dimensions by at least 2.5 times.
Claim 9 recites, inter alia, wherein an area of at least one of the plurality of light extraction areas is at least 1.5 times less than an entrance aperture of at least one of the plurality of openings.
Claim 13 recites, inter alia, wherein the optical waveguide is configured to output at least 30% of a total emitted light towards the light distributing grid panel and output at least 30% of the total emitted light away from the light distributing grid panel.
Claim 14 recites, inter alia, wherein the light distributing grid panel is configured to intercept and redirect a first portion of incident light and transmit a second portion of the incident light emitted without redirection.
Claim 15 recites, inter alia, wherein at least one of the light extraction areas comprises a plurality of discrete surface relief structures separated from one another by smooth surface portions of the thin sheet of an optically transmissive material.
Claim 16 recites, inter alia, wherein at least one of the light extraction areas comprises a plurality of discrete surface relief structures separated from one another by smooth surface portions of the thin sheet of an optically transmissive material, and wherein at least one of the discrete surface relief structures is formed by at least one layer of an optically transmissive light scattering material.
Claim 17 recites, inter alia, wherein at least one of the light extraction areas comprises a plurality of discrete surface relief structures each having a volume from 1,000 cubic micrometers to 100,000 cubic micrometers.
Claim 18 recites, inter alia, wherein a surface roughness of at least one of the light extraction areas is greater than a surface roughness of at least one of the separation areas.
Claim 19 recites, inter alia, wherein a surface roughness parameter of at least one of the light extraction areas is greater than a surface roughness parameter of at least one of the separation areas and greater than 30 nanometers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A/Examiner, Art Unit 2875          

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875